UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ticker Symbol: (TDVFX) SEMI-ANNUAL REPORT March 31, 2013 Towle Deep Value Fund a series of Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Expense Example 16 This report and the financial statements contained herein are provided for the general information of the shareholders of the Towle Deep Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.towlefund.com TOWLE & CO. D E E PV A L U EI N V E S T I N G 1-888-998-6953 April 2013 To Our Shareholders: We are pleased to report considerable progress for the Towle Deep Value Fund (the “Fund”). For the six months ended March 31, 2013, the Fund produced a total return of 26.74% compared to a total return of 15.23% for the Russell 2000 Value and 10.19% for the S&P 500 Index. A stay-the-course commitment to our deep value investment process paid off! While the historic valuation gap referenced in our October letter between economically sensitive stocks and defensive equities has contracted, the U.S. economy marches forward, now in its 15th consecutive quarter of expansion. Key indicators such as housing starts, commercial & industrial loans, fixed investment, and private payrolls all point upward on a year-over-year basis. Furthermore, today’s modest inflationary environment, extremely low interest rates, and improving economic growth expectations encourage investment and risk taking. Conversely, substantial political and macro-economic stumbling blocks hold back confidence and, possibly, a more rapidly growing U.S. economy. The unresolved fiscal uncertainty in Washington, the fear of ineffective QE unwinding, and global growth concerns within Europe and China muddy the outlook for many investors, businessmen, and everyday consumers.The economic news is O.K., but anxiety persists. Strangely, for the deep value investor, slower economic growth and the imponderable nature of global financial strain may be a positive.In such an environment, it is more difficult for excesses in valuation or economic conditions to develop. Consequently, the private sector logically leans toward more measured and judicious behavior, resulting in a halting, ebb-and-flow economy that may be beneficial for stock pickers. Based on our estimation of the unrealized earnings power of the Fund’s holdings, we believe the Fund has more room to run. A number of portfolio companies have yet to achieve their earnings potential. In these cases, a return to average or normalized profit margins will bring substantial gain to shareholders. In the 2012 Berkshire Hathaway annual report, Warren Buffett confirms the importance of investing in equities, “The risks of being out of the game are huge compared to the risks of being in it.” We concur with Mr. Buffett and remain committed to our well-defined, long-term, deep value investment strategy. The owners of Towle & Co., their families, and the employees of the firm maintain a significant investment in portfolios combined with or similar to client portfolios, including the Towle Deep Value Fund. Thank you for investing with us, and for your continued confidence. J. Ellwood Towle Christopher D Towle Peter J. Lewis, CFA Wesley R. Tibbetts, CFA 1 Stock fund prices fluctuate and investors may lose principal value. Micro-cap, small-cap and mid-cap stocks involve greater risks, and they can fluctuate in price more than larger company stocks. Foreign investments present additional risk due to currency exchange rate fluctuations, economic developments, political instability, and other factors. The Fund is non-diversified which increases the risk that the value of the Fund could go down because of the poor performance of a single investment. A value oriented investing style may go in and out of favor which may cause the Fund to sometimes underperform other equity funds. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 Index companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500 Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. One cannot invest directly in an index or an average. The recent growth rate in the stock market has helped to produce short-term returns that are not typical and may not continue in the future. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on returns. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. The views in this shareholder letter were those of the Fund Managers as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 2 Towle Deep Value Fund FUND PERFORMANCE at March 31, 2013 This graph compares a hypothetical $50,000 investment in the Fund, made at its inception with a similar investment in the Russell 2000 Value Index.The value of the Russell 2000 Value Index on October 28, 2011 is used as the beginning value on October 31, 2011.Results include reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. This Index does not reflect expenses, fees or sales charge, which would lower performance. This Index is unmanaged and it is not possible to invest in an Index. Total Returns as of March 31, 2013 Six Months One Year Since Inception* Towle Deep Value Fund 26.74% 22.59% 18.59% Russell 2000 Value Index 15.23% 18.09% 20.35% *Inception date 10/31/11. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.The most recent month end performance may be obtained by calling 1-888-99TOWLE (888-998-6953) or by visiting www.towlefund.com. Gross and net expense ratio for the Fund are 5.13% and 1.20% which are the amounts stated in the current Prospectus dated January 31, 2013.The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until January 31, 2014 (when it will automatically renew for an additional one year period). Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee.The Fund's advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 3 Towle Deep Value Fund SCHEDULE OF INVESTMENTS As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.1% BASIC MATERIALS – 4.6% Ferro Corp.* $ Steel Dynamics, Inc. 498,165 CONSUMER, CYCLICAL – 30.0% Brown Shoe Co., Inc. Commercial Vehicle Group, Inc.* GameStop Corp. - Class A Goodyear Tire & Rubber Co.* Hawaiian Holdings, Inc.* Ingram Micro, Inc. - Class A* Jones Group, Inc. Meritor, Inc.* Navistar International Corp.* OfficeMax, Inc. Royal Caribbean Cruises Ltd. 3,209,926 CONSUMER, NON-CYCLICAL – 12.5% Chiquita Brands International, Inc.* Dole Food Co., Inc.* PHH Corp.* SUPERVALU, Inc. 1,334,489 ENERGY – 16.8% Cal Dive International, Inc.* Patterson-UTI Energy, Inc. Peabody Energy Corp. Tesoro Corp. Valero Energy Corp. 1,798,865 FINANCIAL – 8.6% Argo Group International Holdings Ltd. CNA Financial Corp. Hanover Insurance Group, Inc. Tower Group International Ltd. 921,365 INDUSTRIAL – 19.4% Aegean Marine Petroleum Network, Inc. Air Transport Services Group, Inc.* Arkansas Best Corp. Canadian Solar, Inc.* Celestica, Inc.* 4 Towle Deep Value Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Flextronics International Ltd.* $ Genco Shipping & Trading Ltd.* General Cable Corp.* Sanmina-SCI Corp.* 2,075,592 TECHNOLOGY – 4.2% Unisys Corp.* TOTAL COMMON STOCKS (Cost $8,452,836) Principal Amount SHORT-TERM INVESTMENTS – 3.2% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $341,543) TOTAL INVESTMENTS – 99.3% (Cost $8,794,379) Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 Towle Deep Value Fund SUMMARY OF INVESTMENTS As of March 31, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Cyclical 30.0% Industrial 19.4% Energy 16.8% Consumer, Non-cyclical 12.5% Financial 8.6% Basic Materials 4.6% Technology 4.2% Total Common Stocks 96.1% Short-Term Investments 3.2% Total Investments 99.3% Other Assets in Excess of Liabilities 0.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 Towle Deep Value Fund STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2013 (Unaudited) Assets: Investments, at value (cost $8,794,379) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Transfer agent fees and expenses Auditing fees Shareholder servicing fees (Note 7) Fund accounting fees Administration fees Legal fees Trustees' fees and expenses Chief Compliance Officer fees Custody fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 7 Towle Deep Value Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2013 (Unaudited) Investment Income: Dividends $ Interest 14 Total investment income Expenses: Advisory feesI've Transfer agent fees and expenses Administration fees Registration fees Fund accounting fees Auditing fees Custody fees Shareholder servicing fees (Note 7) Legal fees Miscellaneous Chief Compliance Officer fees Trustees' fees and expenses Offering cost Insurance fees Total expenses Advisory fees waived Other expenses absorbed Net expenses Net investment loss Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 8 Towle Deep Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended For the Period March 31, 2013 October 31, 2011* to (Unaudited) September 30, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ ) $ 31 Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income - From net realized gains - Total distributions to shareholders - Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ $ Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $0 and $1, respectively. See accompanying Notes to Financial Statements. 9 Towle Deep Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended For the Period March 31, 2013 October 31, 2011* to (Unaudited) September 30, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income1 ) - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) - From net realized gains ) - Total distributions ) - Net asset value, end of period $ $ Total return %
